Title: Thomas Jefferson to David Gelston, 4 December 1819
From: Jefferson, Thomas
To: Gelston, David


					
						Dear Sir
						
							Monticello
							Dec. 4. 19.
						
					
					I recieved last night your favor of Nov. 24. and am very thankful for your kind attention to forward my books to Richmond promptly and without waiting my answer. the advance of the season which renders them more liable to loss or injury makes this dispatch interesting. I return you mr Beasley’s letter, and inclose also Debure’s letter & invoice of the cost of the books. as soon therefore as you will let me know the amount of the duties & other charges with that of mr Beasley I will remit them to you. I take the liberty at the same time of requesting you to forward the inclosed  letter to Debure by the first safe conveyance from your port.
					I expect daily the arrival of some wines & other articles from Marseilles, but in what port I know not. should it be that of N. York I will ask the same favor of their immediate transshipment to Richmond, and either to draw on mr Gibson for duties & charges or to notify them to me as most convenient to yourself. I salute you with sentiments of great friendship and respect.N. York
					
						
							Th: Jefferson
						
					
				